Citation Nr: 1530747	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right ankle disability.



REPRESENTATION

Appellant represented by:	Carolyn Kerr, Agent



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently returned to the Detroit, Michigan, RO.

In February 2014 and January 2015, the Board remanded this case for further development.

The issue of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's cervical spine disability is related to his military service or to his service-connected lumbar spine disability.


CONCLUSION OF LAW

The Veteran's cervical spine disability was not incurred in or aggravated by service and is not due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See January 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's remands, VA obtained additional treatment records from the VA Medical Centers in Ann Arbor and Saginaw, dated October 1996 to April 2015.  VA provided the Veteran with a medical examination in March 2014 and a March 2015 addendum opinion after obtaining the additional medical records.  The March 2014 examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by rationale.  Similarly, the March 2015 examiner reviewed the evidence of record, including the March 2014 examination, before offering opinions regarding the nature of the claimed disabilities, accompanied by rationale.   Therefore, these evaluations are adequate for VA purposes.  Thus VA has complied with the February 2014 and January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  

Cervical Spine Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows a current diagnosis of cervical stenosis.  The Veteran's service treatment records show an assault in July 1971 wherein he sustained injuries to his face and head.  To the extent that this assault could also have involved injury to his neck, the current disability and in-service incurrence requirements are met.

The remaining question is whether there is a nexus between the in-service injury and the Veteran's current disability.  To this end, the March 2014 VA examiner specifically found that the Veteran's current cervical spine disability was not caused by his military service, noting that no fractures were found following the July 1971 assault and he was described as "otherwise normal" apart from contusions on his thoracic spine and right side of his face; the absence of any neck complaints at the time of the Veteran's June 1972 separation examination; the long period following service without recorded neck complaints, and the September 1990 record noting the Veteran's reports of neck pain since his 1986 post-service motorcycle accident.  The Veteran's agent takes issue with the examiner's finding that the Veteran did not have neck complaints at the time of his separation, noting that the Veteran reported back pain.  In this case, the record clearly shows continued low back pain during service and at the time of the Veteran's separation.  Indeed, this formed the basis for his grant of service connection for a lumbar spine disability upon separation.  Although this record may be imprecise, his April 1972 examination clarifies that the Veteran was complaining of backaches in the lumbosacral region.  Thus, the Board finds that the March 2014 examiner reasonably interpreted the Veteran's service treatment records and a new examination is not warranted.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  Thus, the medical nexus requirement is not satisfied.

To the extent that the Veteran himself believes that his cervical spine disability is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide lay evidence of cervical spine symptoms following his in-service assault.  Nevertheless, the Board finds that such evidence is not credible as it directly conflicts with the other evidence of record.  Specifically, private medical examinations in 1981 following an October 1980 flare-up of low back pain at work consistently found normal cervical spine curvature, no restriction of neck bending in any direction, and no tenderness of the cervical spine.  Moreover, at the time of his first recorded complaints of neck pain, the Veteran stated that he had neck pain ever since his 1986 motorcycle accident.  The Board finds that the Veteran's statements made during treatment are inherently more reliable that his subsequent statements made during the pendency of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds that the medical nexus requirement has not been met and direct service connection is not warranted.

The Veteran has claimed service connection for his cervical stenosis secondary to his service connected lumbar spine disability.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of cervical spondylosis.  Likewise, his lumbar spine disability was service connected in an August 1972 rating decision.  The remaining question is whether there is a nexus between the Veteran's current disability and his service-connected lumbar spine disability.  To this end, the Veteran underwent May 2010 and March 2014 examinations.  Both examiners and the March 2015 addendum opinion found that the Veteran's cervical spondylosis was less likely as not caused or worsened by his back condition.  The March 2014 examiner noted that there was no evidence of falls due to the Veteran's leg giving out as a result of his lumbar spine disability; instead finding records of falls that were attributed to other causes.  The March 2014 and May 2015 examiners noted that the Veteran's lumbar spine injury resulted in a slight anterior wedge of the body of L2, which did not put any compromise on the posterior elements of the spinal cord; his electromyograms (EMG) of the lower extremities were negative for radiculopathy; and his previous association of his neck pain with his post-service motorcycle accident.  Again, the record does not contain a positive medical nexus opinion to refute the VA examiners' opinions.  Furthermore, the Board finds that the Veteran's theory of etiology (that his service-connected lumbar spine disability resulted in right leg problems that caused his right leg to "go out" on him, resulting in a fall that then led to his neck problems) is too complicated to qualify as the type of immediately observable cause-and-effect relationship contemplated by Jandreau and, therefore, he is not competent to provide lay evidence regarding etiology in this case.  Therefore, secondary service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for a cervical spine disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for cervical spine disability is denied.


REMAND

Right Ankle Disability

The Veteran's service treatment records show treatment for a twisted right foot in November 1971.  The previous examiners did not consider this as evidence of an in-service right ankle injury.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a suitably qualified VA examiner for the purpose of obtaining an addendum opinion.

This examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle had its onset during military service or is otherwise related to active military service, to include the November 1971 twisted right foot.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought remains denied, the Veteran and his agent should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


